        Case 5:16-cv-06370-EJD Document 456 Filed 11/15/19 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
                           SAN JOSE DIVISION
                               Honorable Edward J. Davila
                                 Courtroom 1 - 5th Floor

                      TITLE: Optronic v Ningbo Sunny
                      CASE NUMBER: 5:16cv06370EJD
                             Minute Order and Trial Log
Date: 11/15/2019
Time in Court: 8:37-8:50am,8:56-10:00,10:30-11:42am,1:10-3:10,3:27-3:36pm
Total: 4 Hrs. 38 Mins.
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Noah Hagey, Matthew Borden, Ronald Fisher, Jeffrey Theodore
Defendant Attorney(s) present: Michael Scarborough, Thomas Dillickrath, Leo Caseria, Dylan
Ballard, Joy Siu
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 12)

Further Jury Trial held. Testimony heard and evidence entered and concluded
W#10 John Douglas Zona, W#11 Celeste Saravia

Please see trial log attached.
Further Jury Trial set for Monday November 18, 2019 at 8:30 am with Counsel only. Jury to
return on Wednesday November 20, 2019 at 1:30 pm

The following exhibits are marked for identification:
Plaintiffs: None

Defendants: 2421,2422

The following exhibits are ADMITTED into evidence:
Plaintiffs: None

Defendants: 2421,2422



                                                                                   Adriana M. Kratzmann
                                                                                       Courtroom Deputy
                                                                                        Original: E-Filed
      Case 5:16-cv-06370-EJD Document 456 Filed 11/15/19 Page 2 of 4



                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

                        Case Name: Optronic v Ningbo Sunny
                              Case No: 16cv06370EJD

                                    TRIAL LOG

TRIAL DATE: 11/15/2019          REPORTER(S):                       CLERK:
                                Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                                Shortridge
PLF   DEFT     TIME       DESCRIPTION


              8:37 am     Court in session outside presence of Jury taking up evidentiary issues

              8:50 am     Court takes recess

              8:56 am     Jury seated. Court in session with Counsel

DX            8:56 am     Direct examination of W#10 Dr. Zona resumes by Plaintiffs Counsel
                          Noah Hagey
              9:18 am     Sidebar

              9:19 am     Direct examination resumes

              9:48 am     Direct examination concludes

      CX      9:49 am     Cross examination of W#10 Dr. Zona begins by Defendants Counsel
                          Thomas Dillickrath
              9:55 am     Jury excused for 25 min recess

              9:55 am     Court in session outside presence of Jury taking up evidentiary issues

              10:00 am    Court takes recess

              10:30 am    Jury seated. Court in session with Counsel

      CX                  Cross examination resumes of W#10

              10:38 am    Sidebar

              10:43 am    Cross examination resumes
                                          2
     Case 5:16-cv-06370-EJD Document 456 Filed 11/15/19 Page 3 of 4




TRIAL DATE: 11/15/2019        REPORTER(S):                       CLERK:
                              Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                              Shortridge
             11:04 am    Sidebar

             11:07 am    Cross examination resumes

     EX                  ADMITTED – EX 2421

     EX                  ADMITTED – EX 2422

             11:16 am    Sidebar

RD           11:18 am    Re-direct examination of W#10 begins by Plaintiffs Counsel Noah
X                        Hagey
     RCX     11:26 am    Re-cross examination of W#10 begins of Defendants Counsel Thomas
                         Dillickrath
             11:26 am    W#10 testimony concludes, and witness is excused

             11:26 am    Plaintiffs rest their case

             11:27 am    Defendant’s make request of civil rules of procedures and the Court takes
                         note and preserves the request made on the record (at sidebar)
             11:27 am    Defendants begin their case

                         Defendants call next witness, W#11 Celeste Saravia, witness sworn

     DX      11:29 am    Direct examination of W#11 Celeste Saravia begins by Defendants
                         Counsel Thomas Dillickrath
             11:34 am    Defendants request that W#11 Celeste Saravia be designated as an expert
                         in Antitrust economics.
             11:34 am    Court designates W#11 Celeste Saravia as an expert in the area of
                         Antitrust economics
             11:40 am    Jury excused for lunch

             11:40 am    Court in session with Counsel outside the presence of the Jury

             11:42 am    Court takes lunch recess

             1:10 pm     Jury seated. Court in session with Counsel

                                          3
     Case 5:16-cv-06370-EJD Document 456 Filed 11/15/19 Page 4 of 4




TRIAL DATE: 11/15/2019         REPORTER(S):                       CLERK:
                               Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                               Shortridge
             1:10 pm     Direct examination of W#11 resumes

             1:19 pm     Sidebar

             1:24 pm     Direct examination of W#11 resumes

             2:30 pm     Sidebar

             2:34 pm     Direct examination of W#11 resumes

CX           2:47 pm     Cross examination of W#11 Saravia begins by Plaintiffs Counsel Noah
                         Hagey
             3:05 pm     W#11 testimony concludes, and witness is excused

             3:06 pm     Defense rests their case. All presentation of evidence concludes

             3:08 pm     Jury excused for the day and to return on Wednesday 11/20/2019 at 1:30
                         pm
             3:09 pm     Court in session outside presence of Jury to go over jury instructions and
                         verdict forms
             3:10 pm     Court takes 10 min recess

             3:27 pm     Court in session outside presence of Jury regards to verdict form

             3:34 pm     Defendant’s will file a Rule 50 Judgment as a Matter of Law. Court
                         preserved Defendant’s request and notice of Rule 50 motion. Defendant
                         to file the motion by Monday 11/18/2019 by 10:00 pm
             3:36 pm     Court adjourned for the day. Further Jury Trial with Counsel only on
                         Monday 11/18/2019 at 8:30 am.




                                         4
